IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                     NO. PD–1539–07



                            ROBERT HUFFMAN, Appellant

                                              v.

                                 THE STATE OF TEXAS

                   ON APPELLANT’S AND STATE’S PETITIONS
                        FOR DISCRETIONARY REVIEW
                    FROM THE FOURTH COURT OF APPEALS
                              BEXAR COUNTY

              M EYERS, J., filed a concurring opinion.

                                CONCURRING OPINION

       What does the State have to prove under this statute? Does the State have to prove

that the defendant failed to either stop and remain or return and remain? Or does the

State just have to show that the defendant failed to stop and then the defendant can use as

a defense that he returned and remained?

       I agree with the majority that there are not three separate offenses in this statute.
                                                                 Huffman concurrence–Page 2

However, I feel that rather than alternate methods of committing the same offense, there

is only one method of committing the offense–failing to stop. The other two subsections

under Transportation Code Section 550.021 (a) are defense issues–the defense can

present evidence that, although the defendant initially failed to stop, he did return to and

remain at the scene of the accident.

       Either way, the presentation of this issue to the jury in the disjunctive did not

violate Appellant’s right to a unanimous verdict in this case because there was no

evidence presented regarding either returning to or remaining at the scene. The facts

show that the defendant did not stop at all–ever, meaning that he did not stop and he did

not return, so he clearly could not have remained. Therefore, the jury could not have

possibly found the defendant guilty unless the jurors agreed that he was guilty of failure

to stop.

       And, since they were not raised by the evidence, the issues of returning to and

remaining at the scene of the accident should not have been included in the charge at all.

If the facts raise the issue of returning to the scene and remaining there, then those

subsections of the statute should be included in the charge, but the jury should not be

instructed on those issues if they are not raised by the facts. Therefore, returning to the

scene and remaining there should not have even been presented to this jury for their

consideration.

       Because I agree with the majority that presenting this issue to the jury in the
                                                                Huffman concurrence–Page 3

disjunctive did not violate Appellant’s right to unanimous verdict, I concur in the decision

to affirm the judgment of the court of appeals.




                                                  Meyers, J.




Filed: October 1, 2008

Publish